Citation Nr: 0429104	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-08 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether November 1975 or February 1979 rating decisions were 
clearly and unmistakably erroneous in denying service 
connection for the cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to August 
1945, and from March 1950 to May 1973.  The appellant is the 
veteran's widow.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which held that November 1975 and 
February 1979 rating decisions denying service connection for 
the cause of the veteran's death were not clearly and 
unmistakable erroneous.  The veteran's claims file was 
transferred to the Denver, Colorado RO during this appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The unappealed rating decisions of November 1975 and 
February 1979, which denied service connection for the cause 
of the veteran's death, correctly applied the statutory and 
regulatory provisions extant at the time, and the correct 
facts as known at that time were before the adjudicator.  


CONCLUSION OF LAW

The November 1975 and February 1979 rating decisions, which 
denied service connection for the cause of the veteran's 
death, did not involve clear and unmistakable error (CUE).  
38 C.F.R. § 3.105(a) (2003); 3.312(c). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that prior to the 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, was enacted.  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a) that is effective August 29, 2001.  

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
the Court of Appeals for Veterans Claims (Court) held that 
the VCAA was not applicable to motions alleging CUE in 
decisions of the Board.  More recently the Court concluded, 
in affirming a Board finding of no CUE in an RO decision, 
that the VCAA is not applicable to CUE matters.  Parker v. 
Principi, 15 Vet. App. 407 (2002).  Accordingly, the Board 
finds that the VCAA is not applicable to this claim as a 
matter of law.  

Regarding the February 1979 rating decision denying service 
connection for the veteran's death, VA properly notified the 
appellant of the decision and her appellate rights in 
February 1979.  The appellant did not perfect an appeal of 
that decision and it became final.  As a result, a CUE 
analysis is proper.  38 C.F.R. § 3.105(a).

The appellant contends that the November 1975 and February 
1979 rating decisions denying service connection for the 
cause of the veteran's death failed to apply the regulation 
addressing contributory causes of death, 38 C.F.R. § 3.312 
(c), and therefore was the product of CUE.  She points out 
that the veteran's death certificate shows that the cause of 
the veteran's death was liver failure and pancreatic cancer.  
The appellant asserts that since the veteran was diagnosed 
with infectious hepatitis with jaundice while on active duty 
in January 1965, and liver failure was shown to be the cause 
of death, service connection for the cause of the veteran's 
death is warranted.  

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable"" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law, that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).

In order to determine whether the November 1975 and/or 
February 1979 rating decision constituted CUE, the Board must 
review the evidence which was of record at the time of that 
rating decision.  A determination of CUE must be based on the 
record and the law that existed at the time of the prior 
unappealed decision.  See Eddy v. Brown, 9 Vet. App. 52, 57 
(1996) (citing Russell, 3 Vet. App. at 314).

Turning to the first element of CUE, a review of the evidence 
of record at the time of the November 1975 and February 1979 
rating decisions shows that the correct facts, as they were 
known at that time, were before the adjudicator.  The 
veteran's service medical records, post-service VA medical 
records, and certificate of death were complete and in the 
claims file at that time, and an autopsy report was of record 
at the time of the 1979 RO decision.  In fact, the appellant 
has not alleged that the correct facts were not before the 
rating board in November 1975 or February 1979.

The veteran's certificate of death shows that he died in 
November 1975, and that the immediate cause of death was 
liver failure due to or as a consequence of metastatic 
pancreatic cancer.  The later obtained autopsy report was 
more specific but consistent with the death certificate; it 
revealed the cause of the veteran's death as squamous cell 
carcinoma, head of pancreas with metastases: diffusely in 
liver with massive hepatomegaly - hepatic failure (clinical); 
and pancreas: tail of pancreas with chronic pancreatitis and 
focal calcification, and edema and pancreatic fibrosis, mild, 
head of pancreas.

The veteran's service medical records are negative for any 
type of cancer, to include  carcinoma of the pancreas or 
liver, and his post-service medical records are negative for 
any type of carcinoma during the one year presumptive period 
immediately following service.  The veteran's certificate of 
death shows that he died in November 1975, and that the 
immediate cause was liver failure of one months' duration, 
due to or as a consequence of metastatic pancreatic cancer of 
5 months' duration.  Thus, the estimated durations of the 
causes of death place the onset date of neither liver disease 
or pancreatic cancer during or within one year of service.  
While there is service medical evidence of infectious 
hepatitis in 1964-65, during service, a VA examination in 
October 1973, performed within 5 months of service, was 
negative for any findings relating to liver disease.  
Moreover, the death certificate and the autopsy report show 
that the veteran's fatal liver failure was due to pancreatic 
cancer that had metastasized from the pancreas to the liver.  
There is no suggestion in this terminal medical evidence of a 
link between either causes of death and any incident of 
service, to include an episode of infectious hepatitis.  As 
noted above, the death certificate reflect onset dates for 
both pancreatic cancer and liver failure beyond one year of 
service.  

The Board also finds that the statutory and regulatory 
provisions extant at the time of the November 1975 and 
February 1979 rating decisions were correctly applied.  
Although the November 1975 and February 1979 rating decisions 
were brief, the rating board appears to have correctly 
applied 38 C.F.R. § 3.312(c) (contributory cause of death) to 
the facts of the appellant's case.  In doing so, the latter 
decision  specifically referred to the most recently received 
evidence, the November 1975 autopsy report, which was 
received in January 1979 and had not been addressed by the 
1975 RO decision.

The appellant does not agree with conclusion the VA rating 
board reached in November 1975 or February 1979, which found 
that service connection for the cause of the veteran's death 
was not warranted.  However, the determinative issue in this 
case is whether the correct facts, as they were known at the 
time, were before the rating board and whether the statutory 
or regulatory provisions extant at the time were correctly 
applied.  Despite the appellant's contentions that the rating 
board failed to apply section 3.312(c), there has been no 
demonstration that the RO incorrectly applied the statutory 
or regulatory provisions extant at that time to the correct 
facts, as they were known at the time.  

In view of the foregoing, and after considering the evidence 
of record in conjunction with the then extant law, the Board 
finds that the November 1975 and February 1979 rating 
decisions denying service connection for the cause of the 
veteran's death was not based upon "undebatable" error.  
Russell, 3 Vet. App. at 313 (defining CUE as an error that is 
"undebatable," in that "reasonable minds could only conclude 
that the original decision was fatally flawed").  As the 
November 1975 and February 1979 rating decisions were 
supported by the evidence and law then of record, neither 
decision was the product of CUE.

In light of the above, the Board finds that the November 1975 
and February 1979 rating decisions denying service connection 
for the cause of the veteran's death did not involve CUE.


ORDER

The November 1975 and February 1979 rating decisions denying 
service connection for the cause of the veteran's were not 
clearly and unmistakably erroneous; the appeal is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



